DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Preliminary Amendment of February 26, 2021 has been entered and acknowledged which provides priority information to the specification.  Action on the merits of claims 1-28 follows:
Claim Interpretation
Applicant has used the term “A system for treating a saltwater containing volatile compounds, the system comprising”  The term “system” has interpreted as an apparatus or a plurality of devices in operative connection for examination purposes.  Applicant’s “configured to” language in claim 17, 21, 26, has been interpreted as the element plus function.  For example, in claim 16, applicant recites a biological treatment unit fluidly coupled to the condenser…to remove at least some of the volatile compounds”.  The examiner has examined the claims as element plus function.  The “configured to” language has been accorded little to no weight.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The abstract filed February 26, 2021, was the abstract which accompanied the WO2020/160669 WIPO/PCT application which includes extraneous information such as the drawing, the International Patent Classification, Designated states etc. requiring a new abstract which will be re-written by the Examiner for compliance purposes.
The application has been amended as follows: 

EXAMINER'S AMENDMENT
In the Abstract:
Delete the abstract dated February 26, 2021 in its entirety.  On a separate sheet following the claims insert the following new abstract --
A method and system for treating and purifying saltwater contaminated by volatile compounds.  The saltwater is evaporated resulting in a gas composed of water vapor and gaseous volatile compounds.  The gas is condensed into a condensate containing the contaminated volatile compounds which is biologically treated to remove the volatile compounds thereby producing purified water.  The latent heat released by condensing is used to evaporate the purified water into the atmosphere in an energy efficient manner.  –
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a process and apparatus for treating saltwater containing volatile compounds which includes evaporating the saltwater to produce a concentrated brine having a salt concentration higher than the salt water and a first gaseous stream comprising water vapor and gaseous volatile compounds which is then condensed to produce a contaminated condensate and to release a latent heat of condensation; biologically removing at least some of the volatile compounds to produce a purified water which is heated using some of the latent heat of condensation  and evaporating at least some of the heated purified water to produce a second gaseous stream.  The second gaseous stream is discharged into the atmosphere.  The process and apparatus as claimed treats high salinity salt waters for safer disposal and less disruption to marine environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bower et al. teach systems and methods for recovery of purified water and concentrated brine which is the closest prior art to applicant’s invention.  The apparatus or system taught in Bower includes evaporation, to produce a gas stream comprising water vapor and volatiles, a water separation module fluidly coupled to the evaporator, the separator includes ionomer membrane, the separated gaseous stream is then condensed in a condenser applicant’s limitations to the biological treatment of the volatile containing gas stream has not been taught.  The activated carbon purification step or apparatus has not been taught in Bowers and a second gaseous stream which is vented to the atmosphere has not been taught or suggested.  Lea et al. teach methods of machining purified water from the Fischer-Tropsch process, the organic material in the F-T water is treated/removed using a membrane bioreactor.  Sparrow et al. teach a multiple effect concentration swap de-scaling system.  Shaw et al. teach a process of scrubbing volatiles from evaporator water vapor.  McGinnis teach osmotic separation systems and method. Hook et al. teach brine purification.  Forstmanis teach wastewater evaporation systems.  Grutsch et al. teach a process for the catalytic treatment of wastewater.  Katz teach an apparatus and method separating brine from water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                       Primary Examiner, Art Unit 1771